Citation Nr: 0428560	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  96-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	F.M. JACKSON, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 
INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine, which denied the 
veteran's request to reopen claims of service connection for 
nervous and back disorders.  The veteran perfected a timely 
appeal of these determinations to the Board.

In October 1996, the Board denied both issues on appeal.  The 
veteran filed a motion for reconsideration.  While the motion 
was pending, the veteran appealed to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) (Court), which, in an April 1997 order, 
dismissed the appeal on the basis that there was a pending 
motion for reconsideration of the Board decision.  In a 
decision dated later that same month, the veteran's motion 
for reconsideration was denied by direction of the Chairman 
of the Board.

The veteran again appealed the Board's decision to the Court.  
In an August 1999 memorandum decision, the Court vacated the 
Board's October 1996 decision with respect to the veteran's 
request to reopen a claim of entitlement to service 
connection for a nervous disorder in light of the intervening 
decisions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and the Court in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The Court thus remanded this 
issue to the Board for compliance with its memorandum 
decision.  In that same decision, as will be discussed below, 
the Court affirmed the Board's denial of the veteran's back 
disability claim.

In March 2000, the Board remanded to the RO for, among other 
things, readjudication of the veteran's psychiatric disorder 
claim in light of those intervening decisions.  Thereafter, 
in August 2000, the Board remanded the issue in light of the 
veteran's June 2000 request to testify via video-conference 
at a hearing before a Member of the Board.  In December 2000, 
the veteran testified at a video-conference Board hearing and 
provided testimony on the matter of whether new and material 
evidence had been received to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.  In April 2001, the Board entered a decision that 
reopened the veteran's psychiatric disorder claim, and 
remanded the claim for development on the merits.  The RO 
furnished the veteran supplemental statements of the case in 
September 2002, and in November 2003, which provided the 
reasons and bases for the denial of the veteran's claim of 
service connection for a psychiatric disorder on the merits.

As reflected in the August 1999 memorandum decision, the 
Court affirmed the Board's October 1996 denial of the 
veteran's application to reopen his claim of service 
connection for a back disorder.  In this regard, the Board 
observes that the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 [hereinafter VCAA], was 
enacted on November 9, 2000.  This law provides, among other 
things, that any veteran whose claim was denied or dismissed 
by VA, the Court or the Federal Circuit from July 14, 1999, 
to November 9, 2000, on the basis that it was not well 
grounded, as that term was formerly used in 38 U.S.C.A. 
§ 5107(a) (1999), may have his or her claim readjudicated 
under the new law.  In this case, although in October 1995 
the RO held that no new and material evidence had been 
received sufficient to reopen his claim of service connection 
for residuals of a back injury, in the November 1995 
notification letter, the RO explained that it reached that 
determination because the veteran's claim for this benefit 
was not well grounded.  Thereafter, in an October 1996 
decision, the Board agreed that new and material evidence had 
not been submitted and denied the claim on that basis.  In 
the August 1999 memorandum decision, the Court affirmed the 
Board's decision on the basis that the veteran's back claim 
was "not well grounded as a matter of law."  In the light 
of the newly enacted statute, the veteran was advised that if 
he wishes to have his claim of service connection for 
residuals of a back injury readjudicated pursuant to the new 
law, he must affirmatively communicate that intent, and his 
request must be received by VA no later than November 9, 
2002.  VCAA.  

In July 2001, the veteran submitted a private medical report 
regarding his back disorder.  In January 2002, the RO 
indicated its acceptance of the above correspondence as a 
request to have the claim readjudicated under the new law.  
In a rating decision, dated in September 2002, the RO denied 
the veteran's back claim.  In December 2002, the veteran 
filed a notice of disagreement.  In October 2003, the RO 
furnished the veteran a statement of the case.  In November 
2003, veteran filed his substantive appeal (VA Form 9).

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing 
concerning the merits-based denial of his claims for service 
connection for psychiatric and back disorders.  On the day of 
the hearing, the veteran submitted evidence that is 
duplicative of evidence already of record.  Accordingly, the 
Board will consider this evidence in conjunction with the 
current appeal.  


FINDINGS OF FACT

1.  The evidence is in equipoise concerning whether the 
veteran's current psychiatric disorder is related to service.

2.  The veteran's current back disorder is not related to or 
due to any incident in service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
psychiatric disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 was enacted during the pendency of this appeal.  VCAA.  
This liberalizing law and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical and lay evidence necessary to substantiate his 
claims.  In June 2001 and January 2002 letters, VA informed 
the veteran of the information and evidence necessary to 
substantiate his claims for service connection.  
Additionally, the veteran was provided with a copy of the 
appealed October 1995 rating decision, January 1996 statement 
of the case, numerous supplemental statements of the case, 
and October 1996, March and August 2000 and April 2001 Board 
decisions and remands.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
in the June 2001 and January 2002 letters, VA asked the 
veteran to identify all healthcare providers that have 
treated him his disorders, so that VA could request records 
from them on his behalf.  Additionally, VA informed the 
veteran that VA would help obtain relevant records, including 
medical and employment records and records from any federal 
agencies, but that the veteran must provide enough 
information about the records so that VA could request them 
on his behalf.  Furthermore, VA informed the veteran that it 
is his responsibility to ensure that VA receives all the 
evidence necessary to support his claims.  Moreover, VA asked 
the veteran to inform VA of any additional information or 
evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  Given 
that the original rating decision predated the enactment of 
the VCAA, the Board finds that any defect in the timing of 
the provision of notice was properly cured when the RO 
furnished the veteran the June 2001 and January 2002 letters, 
and subsequently re-adjudicated his claims in September 2002.  
Hence, any defect with respect to the VCAA notice requirement 
was harmless error.

For the above reasons, the Board finds that the RO's notice 
in June 2001 and January 2002 substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of the VA and claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini v. Principi, 17 Vet. App. 412 (2004) (pre-
adjudicatory notice and the content of the notice 
requirement, pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and assertions made 
by the veteran in support of his claims.  The Board notes 
that the National Personnel Records Center responded that no 
psychiatric treatment records for the veteran from the 
Bassett Army Community Hospital in Alaska had been found.  In 
this regard, the Board observes that all available service 
medical records have been obtained.  Moreover, in September 
2001, the veteran's representative stated that service 
medical records from Alaska could not be located.  
Additionally, in October 2001, the veteran's representative 
stated that there was no further evidence regarding the back 
disorder claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim on the 
basis of the current record poses no risk of prejudice to the 
veteran.  See Bernard, 4 Vet. App. at 394.  

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

Service Connection for a Psychiatric Disorder

Factual Background

Service medical records show that the veteran complained of 
depression and excessive worry at his March 1970 entrance 
examination.  Entrance examination found no psychiatric 
abnormalities.  October 1971 separation examination found no 
psychiatric abnormalities.  

A March 1975 private medical report notes that the veteran 
uses Valium for his "nerves" at the prescription of Dr. 
Langhorne.

April 1982 VA treatment records show diagnoses of alcohol 
intoxication and alcohol depression.

A January 1989 VA psychiatric diagnostic and evaluative 
examination report provides diagnoses of atypical anxiety 
disorder with depressive features, chronic, with severe 
impairment; and alcohol dependence (history) in long 
remission.

An August 1990 VA rating examination report reflects that the 
veteran is service-connected for atypical anxiety disorder 
with depressive features.  The diagnosis was anxiety 
disorder, not otherwise specified, with depressive features, 
chronic, with very severe impairment.  

A May 1995 statement from Mr. Brochu, a certified 
professional counselor, indicates that the veteran was seen 
for counseling near the end of 1972 for treatment for a 
problem in functioning due to a combination of anxiety, 
depression, drinking and marital problems.  

A May 1995 statement from Dr. Langhorne, a retired private 
physician, indicates that the veteran had been seen from 1972 
to 1974 for complaints of a nervous condition, for which he 
had been prescribed tranquilizers.  

A May 1995 statement from Mr. Goodnow, Jr., a registered 
pharmacist, indicates that the veteran had serious emotional 
and social problems in the early 1970s and that during that 
time the veteran had been prescribed muscle relaxants, pain 
medication, and anti-anxiety agents, including Soma, 
Darvocet-N, and valium.  

A June 1995 letter from Dr. Peterman, a private psychologist, 
reflects that the veteran has been in psychotherapy for 
approximately 7 years and that he suffers from a diverse set 
of symptoms, including anxiety, depression, mild paranoia, 
severe difficulties in controlling the expression of anger, 
excessive worry and intolerance of social contact beyond his 
immediate family much of the time.  Dr. Peterman stated that 
the veteran contended that his psychiatric problems became 
established while he was in service from 1970 to 1971, during 
which time he had numerous conflicts with authority, began to 
abuse drugs and alcohol, and developed anxiety states that 
sounded like panic attacks.  Dr. Peterman also relayed the 
veteran's assertion that he had been treated for his 
psychiatric disorder in service but that the records had been 
lost.  Dr. Peterman concluded that he was not absolutely 
clear where all of the antecedents to the veteran's very real 
problems lie but that he was certain that the veteran is a 
very damaged individual, unable to function well in many of 
his adult role responsibilities.

A December 1996 letter from Dr. Peterman reflects that the 
veteran has been undergoing psychotherapy for a number of 
years.  Dr. Peterman assessed that the veteran entered 
service with a vulnerability to emotional problems, which was 
then exacerbated by certain experiences in the military, 
creating a mental disorder which continues to limit his 
capacity to engage in gainful employment.  

A June 2000 letter from Dr. Rines, a private psychologist, 
states that it would certainly seem consistent with the 
veteran's narrative, current condition and reported history 
to presume that the veteran developed a diagnosable anxiety 
disorder with depression when he was on active duty and that 
the disorder was the result of events that occurred while on 
active duty.  

Private medical records from July 2001 to August 2002 reflect 
treatment for a psychiatric disorder.

A May 2002 VA examination report reflects a history of 
anxiety and depression.  The diagnosis was anxiety disorder 
not otherwise specified with depressive features.  The 
examiner opined that it is at least as likely as not that the 
veteran's psychiatric disability is related to his period of 
military service.  

Analysis

The Board notes the veteran's complaints of depression and 
excessive worry during his service entrance examination; 
however, the Board observes that the examination revealed no 
abnormal psychiatric findings.  The Board also observes that 
service medical records reflect no diagnosis of a psychiatric 
disorder.  In this regard, the Board acknowledges the 
veteran's contentions that he was treated for a psychiatric 
disorder while stationed in Alaska and that these records are 
unavailable.  

Additionally, the Board notes the various May 1995 statements 
from Mr. Brochu, a certified professional counselor; Dr. 
Langhorne, a retired private physician; and Mr. Goodnow, Jr., 
a registered pharmacist.  The Board acknowledges that these 
statements indicate that the veteran was treated for 
psychiatric problems in the early 1970s; however, the Board 
observes that the earliest treatment report of record appears 
over 10 years after discharge in April 1982, at which time 
the veteran was given a diagnosis of alcohol depression.  The 
first diagnosis of atypical anxiety disorder with depressive 
features was made in a January 1989 VA psychiatric diagnostic 
and evaluative examination, which is over 17 years since 
discharge.

Moreover, the Board notes Dr. Peterman's June 1995 letter in 
which he stated that he was not absolutely clear where all of 
the antecedents to the veteran's psychiatric disorder lie.  
The Board also notes Dr. Peterman's December 1996 letter 
stating that the veteran entered service with a vulnerability 
to emotional problems, which was then exacerbated by certain 
experiences in the military, creating a mental disorder which 
continues to limit his capacity to engage in gainful 
employment.  The Board further notes the June 2000 letter 
from Dr. Rines stating that it would certainly seem 
consistent with the veteran's narrative, current condition 
and reported history that the veteran developed a diagnosable 
anxiety disorder with depression when he was on active duty 
and that the disorder was the result of events that occurred 
while on active duty.  Lastly, the Board observes the May 
2002 VA examiner's statement that it is at least as likely as 
not that the veteran's psychiatric disability is related to 
his period of military service.  

Therefore, after weighing all of the evidence of record, the 
Board finds that the evidence for and against the veteran's 
claim for service connection is in relative equipoise.  With 
all reasonable doubt resolved in the veteran's favor, the 
Board finds that entitlement to service connection for a 
psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2003).  The appeal is granted.


Service Connection for a Back Disorder

Factual Background

Service medical records show that in August 1970 the veteran 
complained of pain in the right side for over 1 month, and 
that the examiner's impression was rule out appendicitis.  
Later that month, the veteran complained of a sore back with 
pain on the right side of the stomach from lifting weights.  
A March 1971 entry again notes pain in the right side with an 
impression of possible early appendicitis.  Separation 
examination found no abnormalities of the spine.  

A private medical report notes emergency accident care for 
mild-acute back strain in December 1970 while the veteran was 
still in service.  The report also reflects a March 1972 
entry showing emergency accident care for acute muscle spasm 
and a March 1975 entry showing emergency accident care for 
cervical spine strain.  

A March 1975 private medical report notes that the physician 
suggested that the veteran increase his Valium, which he uses 
for his "nerves", on an as needed basis for symptoms of 
muscle spasm.

An October 1975 private medical note reflects complaints of 
muscle spasms across the trapezius more on the right side but 
bilaterally, and the physician's opinion that the veteran had 
small cervical ribs bilaterally.  

Private medical reports from Dr. Furman dating from November 
1986 to August 1988 show treatment for a back disorder.  Of 
particular note, a November 1986 entry indicates that the 
veteran injured his back in the course of his work last week 
resulting in an annoying burning sensation in the mid dorsal 
area that radiates up and down his back on both sides.  The 
veteran also mentioned that one year ago, while helping a co-
worker left and toss the contents of a garbage pail, he 
injured the dorsal back that caused acute pain that took his 
breath away.  He was out of work for 1 to 2 weeks with 
discomfort, but then his symptoms subsided.  Ever since that 
original injury, he has had some mild discomfort if he lifts 
and twists just so, but the episode a few days ago is the 
worst one he has had since his injury one year ago.  

A May 1988 deposition of Dr. Furman elicited his opinion that 
the veteran's then existent back disorder was related to a 
November 1986 work-related injury and, further, that a prior 
1985 work-related injury did not contribute to or set the 
veteran up for the actual damage that occurred during the 
November 1986 injury.  

An August 1988 letter from Dr. Furman states that the veteran 
is suffering from a chronic muscular strain pattern involving 
his lumbar and dorsal spine.  

A March 1989 VA rating examination report shows complaints of 
daily episodic entire back aching from his neck down to the 
sacrum for the last 2.5 years.  The veteran stated that he 
originally injured his back while stationed in Georgia in 
1970, with no specific trauma but just a low back ache 
brought on by his training program.  He did fairly well until 
about 4 years ago when he reinjured his back lifting a 
barrel.  This was a workers' compensation claim.  He suffered 
a second reinjury 2.5 years ago when he moved just right 
while at work.  This too was a workers' compensation claim.  
The latter was settled with the insurance company.  He has 
not worked since the last injury in 1986.  The examiner's 
impression was that of back condition without objective 
findings other than minimal stiffness and an abnormal gait.  

An August 1990 VA rating examination report reflects a 
history of a back injury in service in 1970 with intermittent 
problems over the years and a reinjury in 1986.  The 
impression was low back pain due to chronic lumbosacral 
strain questionable right L4 radiculopathy by the veteran's 
symptoms.  

A July 2001 letter from Dr. Graf, an orthopedic surgeon, 
reflects a history of an injury to the veteran's mid back and 
low back with pain radiating to the right side of his low 
back and mid back.  This pain experience began after he 
lifted office furniture and file cabinets.  Prior to his 
enlistment in the military, he had no low back pain 
experience.  He was employed as a roofer and hot topper, 
working vigorously in those trades.  He states that he had a 
second episode of low back pain with the same pattern and 
distribution in his body while in the service in Alaska.  In 
December 1970, he had an experience of back pain while on 
leave.  In March 1971, he had another episode of low back and 
right sided back pain.  In December 1971, he was processed 
out of the service with no back disability rating.  In March 
1972, he went to the emergency room at Knox Hospital in 
Rockland with back pain.  The veteran states that he became 
dependent upon diazepam or valium which had been prescribed 
to him by military doctors, and that he did not realize the 
addictive potential of the drugs.  He also became dependent 
upon Quaaludes or street drugs.  He states that he has been 
abstinent of alcohol and drugs since 1982.  He feels that 
during the period 1971 through 1982 he was so heavily 
medicated and drugged that he was not aware of his back pain 
experience.  In 1985, he had a work-related injury to his low 
back and mid back.  He was out of work for one week and 
returned to work with right flank pain.  In 1986, he had a 
twisting injury at work.  A workers' compensation settlement 
took place in 1989.  He has had continuing pain in his low 
back and mid back up through the present with pain 
experienced on a daily basis.  This pain affects him in 
bending, stooping, lifting and carrying.  It affects his gait 
pattern.  He has limitations in reaching and bending.  He has 
been unemployed since 1986 because of these symptoms.  

Physical examination revealed a broad based gait and walking 
with a rolling gait, minimizing thoracolumbar movement.  He 
also does not swing his arms, holding his arms widely 
abducted during his gait.  He can perform heel and toe 
walking but does so with difficulty in balance.  He notes 
burning pain in both calves with toe walking.  Reflexes are 
symmetrical and active in the lower extremities at 
infrapatellar tendon, medial hamstring and tendo Achilles.  
There is no Babinski.  Straight leg raise is positive 
bilaterally at 60 degrees elevation for low back and proximal 
and lateral thigh pain.  The pattern of pain on straight leg 
raise in the lower extremities is the same in both legs but 
more intense on the right.  There is no sensory pattern 
deficit in the lower extremities to light touch with brush, 
smooth wheel and Wartenberg's wheel.  The pronelying 
examination is positive for pain reaction at lumbar motion 
segments L1-2, 2-3, 3-4 and L4-5.  There is tenderness in 
both sciatic notches to palpation.  Thoracolumbar ranges of 
motion are abnormal.  There is as much as 60 degrees of 
composite forward bend but the veteran returns to erect 
posture with a cogwheeling type of motion in movement.  There 
is 23 degrees of left bend and 28 degrees of right bend with 
15 degrees of rotation right and left.  There is no muscle 
atrophy in the lower extremities by inspection.

Dr. Graf diagnosed the veteran with chronic thoracolumbar 
pain with radiating pain into the proximal thighs and 
buttocks; chronic anxiety disorder with chronic depression; 
iatrogenic drug dependency complicated by alcohol dependency 
and Quaalude dependency, now in remission with abstinence 
sine 1982.  He stated that the veteran has a clear, clinical 
history of a continuing and slowly progressive thoracolumbar 
spinal disorder dating in onset to his service-connected 
injury and that the veteran's psychiatric diagnoses and 
iatrogenic drug dependency complicated by alcohol and 
Quaalude dependency obscured the continuity of the back 
condition through the period of time 1971 through 1982.  Dr. 
Graf concluded by stating that the veteran's work-related 
condition, while qualifying as work related by reason of 
aggravation of a pre-existing condition, should be considered 
as a continuation of the veteran's underlying service-
connected condition.

Private medical reports from April to June 2002 show 
treatment for a back disorder.  

Of particular note, an April 2002 outpatient note reflects 
that the veteran pulled something in his back when he was 
moving some boxes yesterday.  The veteran complained on pain 
in the left lumbar area with pain radiating down the leg.  He 
denied weakness, bowel or bladder complaint or distal 
paresthesias.  He had no significant problem with his back 
before.  The impression was lumbar strain with a question of 
early sciatica.  

In addition, a May 2002 evaluation summary reflects 
complaints of increased low and mid-back pain in the last 6 
months.  The veteran reported a long term history: hurting 
his back moving a heavy locker in the military in 1970, his 
back going out on him quite badly in 1985, and his back going 
out again while lifting in 1986.  The veteran also reported 
no working longer than several weeks consecutively since 1970 
due to back pain.  The assessment was extensive long-term 
history of low back pain.

A June 2002 VA examination report begins with a review of the 
veteran's claims folder.  The veteran's service medical 
records document that on August 1970 the veteran was seen for 
a sore back secondary to a lifting accident that was 
apparently treated as a strain and treated conservatively.  
Further review of the service medical records failed to 
document any ongoing problems in this regard and a discharge 
physical examination dated October 1971 indicates that the 
veteran was in good health.  The discharge physical at that 
time also was unremarkable for any notations regarding back 
related problems.  The report continues by stating that the 
history provided by the veteran is somewhat vague but he 
states that he had ongoing problems with his back - upper 
dorsal to lower lumbar region off and on intermittently, 
although there is no documentation in the claims folder.  In 
the mid 1980s, the veteran had a couple of occupational-type 
injuries to his back.  He has not been employed since 1986 
extensively due to ongoing back problems.  A July 2001 
private medical note suggests that there was a relationship 
between his current back problems and his military 
activities, but there was no firm documentation that the 
veteran had any ongoing back problems prior to his 
occupational injuries in the mid 1980s.  

The veteran complained of back spasms occurring from his 
upper back to his lower back to his hips precipitated by 
cough, sneeze, and extended reach of his upper extremity that 
might incapacitate him for an hour or two or for a day or 
two.  His last severe episode was 3 or 4 weeks ago and he was 
given Vicodin for analgesia.  At the present time, he is 
taking a nonsteroidal which is minimally effective.  

Physical examination revealed a robust-appearing, well-
muscled white male who walks with a normal gait.  He has no 
difficulty disrobing.  Gross examination of his back revealed 
a decent postural setup with pelvic crest horizontal.  There 
was a mild degree of dorsal and lumbar paravertebral muscle 
spasm noted.  The veteran forward bends 0 to 65 degrees with 
discomfort at endpoint, hyperextends 0 to 20 degrees with 
discomfort at endpoint, laterally flexes 0 to 30 degrees 
bilaterally with extensive stiffness at endpoint, and rotates 
bilaterally 0 to 40 degrees with stiffness at endpoint.  His 
ankle and knee jerks are physiologic.  Sensation is intact to 
pinprick and light touch.  Straight leg raising to either 
side to 60 degrees inhibited by tight hamstring.  He was able 
to heel and toe stand without difficulty.  

The examiner assessed the veteran with chronic thoracolumbar 
strain with questionable degenerative joint disease.  The 
examiner stated that, with no evidence of ongoing problems 
while in the military or subsequent to his discharge from the 
military until the mid 1980s, he was unable to associate the 
veteran's present back-related problems to his military duty.

Analysis

The Board notes that while the veteran's service medical 
records show that he complained of pain in the right side and 
a sore back in August 1970, and of pain in the right side in 
March 1971, the examiners attributed such symptoms to 
possible early appendicitis.

It is true that the veteran received private treatment for 
mild-acute back strain in December 1970.  However, the 
remainder of the medical records dated during service 
indicates that no further complaints were recorded, no 
similar symptoms were noted, and there was no evidence of any 
subsequent follow-up treatment during service.  Indeed, it is 
of particular significance that upon examination conducted in 
October 1971, the veteran's spine was clinically evaluated as 
normal, indicating no evidence of symptoms or pathology of a 
back disorder.

The Board acknowledges Dr. Graf's July 2001 opinion that the 
veteran's work-related injury should be considered as a 
continuation of his underlying in-service injury.  Dr. Graf 
stated that the veteran has a clear, clinical history of a 
continuing and slowly progressive thoracolumbar spinal 
disorder dating in onset to his service-connected injury.  
However, this statement is not supported by the record, as 
the first  post-service treatment for a back disorder of 
record appears over 13 years after separation from service.  
Dr. Graf also stated that the veteran's psychiatric diagnoses 
and iatrogenic drug dependency complicated by alcohol and 
Quaalude dependency obscured the continuity of the back 
condition from 1971 to 1982.  However, the Board observes 
that this statement appears to merely reflect a recordation 
of historical information relayed by the veteran, rather than 
indicating a medical opinion relating the veteran's current 
back disorder to service.  In this regard, the Board observes 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board also notes that March 1972 and 1975 private medical 
reports indicate treatment for muscle spasms; however, the 
Board observes that the record indicates that those symptoms 
were related to the veteran's cervical spine.  As such, the 
Board observes that the first medical report of record 
related to his current back disorder dates to November 1986, 
at which time the veteran reported injuring his back at work 
during the previous week.  The Board also notes that the 
report reflects a prior work-related back injury in the 
previous year that caused acute pain but with symptoms 
subsiding.  Further, the Board notes that the veteran stated 
that he has had some mild discomfort if he lifts and twists 
ever since that original injury.  Moreover, the Board notes 
Dr. Furman's May 1988 testimony in which he opined that the 
veteran's then existent back disorder was related to a 
November 1986 work-related injury and not to a prior 1985 
work-related injury, and, in essence, not to a prior in-
service injury.  Furthermore, the Board observes the June 
2002 VA examiner's opinion that, with no evidence of ongoing 
problems while in the military or subsequent to his discharge 
until the mid 1980s, he was unable to associate the veteran's 
present back-related problems to his military duty.  As the 
VA examiner was able to review the entire record, including 
Dr. Graf's opinion, the Board finds the VA examiner's opinion 
to be more probative than that of Dr. Graf.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd, 217 F.3d 845 (Fed. Cir. 
1999) (unpublished decision), cert. denied, 120 S. Ct. 1251 
(2000) (it is not error for the Board to value on medical 
opinion over another, as long as a rationale basis for doing 
so is given).

The Board also acknowledges the veteran's contentions that he 
injured his back during service and that his current back 
disorder is related to that in-service injury.  The Board 
observes, however, that the veteran, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder; the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for a back disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



